DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of species (i) in the reply filed on August 15, 2022 is acknowledged.  Claims 1-6 and 15-20 are examined herein.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-6 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  Claim 1 recites the limitations “a first terminal,” “a second terminal,” “a terminal portion having an upper foot and a lower foot,” and “the terminal portion configured to electrically connect the first terminal to the second terminal when the conductive portion is between the upper foot and the lower foot.”  First, it is noted that collectively, the limitations are indefinite, as further explained below.  Second, it is submitted that this language is unsupported in the parent application (of which the present application is a continuation), and therefore contains new matter relative to the parent application.  The term “terminal portion” is disclosed in paragraph [0076] of the parent application as follows: 
	
			
    PNG
    media_image1.png
    264
    339
    media_image1.png
    Greyscale

			
    PNG
    media_image2.png
    591
    701
    media_image2.png
    Greyscale

The term “terminal portion” in present claim 1 can be interpreted as a structure that is separate from either the recited first terminal or the second terminal, which is not supported by the parent application.  In particular, the limitation “the terminal portion configured to electrically connect the first terminal to the second terminal when the conductive portion is between the upper foot and the lower foot” can be interpreted in this manner.  In addition, the parent application does not clarify how the terminal portion(s) perform the claimed function of “electrically connecting the first terminal to the second terminal.”  As set forth below, the terminal portions appear to be part of the first and second terminals.  Correction is required.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	As set forth above, claim 1 recites the limitations “a first terminal,” “a second terminal,” “a terminal portion having an upper foot and a lower foot,” and “the terminal portion configured to electrically connect the first terminal to the second terminal when the conductive portion is between the upper foot and the lower foot.”  The relationship between these elements is unclear, and thus, the claims are indefinite.  In particular, the specification (and specification of the parent application cited above) disclose that the “terminal portions” are part of the first and second terminals.  This is not made clear in the instant claim; in fact, in the “configured to” clause, it appears that the terminal portion is a separate portion that connects the first terminal and second terminal together.  The present claim does not recite the relationship between the terminal portion(s) and the respective terminals in a way that would be understood to one skilled in the art.  The claim language does not adequately follow what is disclosed in the specification, and as asserted above, also constitutes new matter relative to the parent application.
	Due to the lack of clarity, no prior art or double patenting rejections have been made on claims 1-6 herein. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 15-18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Fateaux et al (US 20190081290) in view of Kageler et al (US 20060219059).
Regarding claim 15, Fateaux et al. is directed to a battery pack comprising a housing, first and second battery cells (32) within the housing (which are contained in different groups, [0024], Fig. 2), and a switch (22) having a sheet-like shape (plate shape) ([0023]) configured to be in a first position (Fig. 6a) and a second position (Fig. 6b).  The first and second battery groups are respectively connected to first and second terminals (42, 42, Figs. 2, 3, [0024]).  The plate includes a conductive portion (58) configured to electrically connect the first terminal to the second terminal when the switch is in the first position (Fig. 6a) and the switch is configured to galvanically isolate the first terminal from the second terminal when the switch is in the second position (Fig. 6b).  The housing defines an aperture (23), the switch including an interface (rib 30) (Fig. 1) extending through the aperture.  Regarding claims 16 and 17, the first terminal (42) and the second terminal (also 42) each include an upper foot (47) and a lower foot (47) biased toward each other (Fig. 3).  Regarding claim 18, the battery pack is configured to electrically and mechanically connect to a power tool.  Regarding claim 20, each of the terminals (42) includes a “first terminal portion” (47) connected to a “second terminal portion” (44). 
Regarding claim 15, the switch is described as having a “sheet-like shape” having metal contacts (58) thereon.  However, the precise structure of the rest of the sheet-like shape is not described.  Thus, the reference does not expressly teach that the switch plate has a non-conductive portion configured to galvanically isolate the first terminal from the second terminal in the second position as recited in claim 15. 
However, the artisan would understand from the description that electrically non-conductive material would be present so that the metal contacts could remain electrically isolated from one another in the switch and perform their proper function.  Furthermore, the use of plastic elements in switches to separate metal contacts is known in the art.  As such, there would be a “non-conductive portion configured to galvanically isolate the first terminal from the second terminal in the second position” as claimed.  
Fateaux et al. do not expressly teach that the battery pack comprises a latch configured to be activated before the switch is moved between the first position and the second position, as recited in claim 15.  
Kageler et al. is directed to a power tool.  In [0055], the reference teaches a sliding pushbutton (39) which functions as a switch-on safety lock for the actuation of the on-off button (26).  
Therefore, the invention as a whole would have been obvious to one skilled in the art at the time of filing because the artisan would be motivated to use such a locking (latching) feature in the battery pack of Fateaux et al. to prevent undesired switch actuation and self-discharge.  In [0055], Kageler et al. teach that the pushbutton lock prevents undesired activation, for example when transporting the tool in a pants pocket.  Although it is understood that Kageler et al. teach the button latch/lock for use in the power tool itself, a skilled artisan would readily appreciate that the concept of locking a switch to prevent undesired actuation or discharge would be applicable in a system such as a Fateaux et al as well.  The addition of a lock/latch to the switch of Fateaux et al. would provide a redundant means for ensuring that the batteries are not subject to undesired discharge or self-discharge.  Therefore, it would have been obvious to incorporate such a latching feature into the switch of the battery pack of Fateaux et al. 
Regarding claim 17, Fateaux et al. teaches that the upper foot and lower foot of each terminal are configured to grasp the conductive portion in the first position.  However, the reference does not teach that the feet are configured to engage the non-conductive portion in the second position as recited in claim 17. 
However, the artisan would be motivated to modify the switch of Fauteux et al. to incorporate such a non-conductive feature.  As seen in Fig. 6b of the reference and described therein, in the second position, a gap remains between the feet in the second position to keep the battery groups electrically isolated.  The artisan would be motivated to incorporate a non-conductive element that separates the feet in the second position, so as to provide added assurance and redundancy that the feet will remain apart in the second position.  Accordingly, claim 17 would be rendered obvious.  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 15-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-29 of U.S. Patent No. 10944131 in view of Kageler et al.  
The claims of the ‘131 patent recite all the claimed limitations except the clause of “a latch configured to be activated before the switch is moved between the first position and the second position.”  However, as noted above, Kageler et al. teaches a power tool wherein a sliding pushbutton (39) which functions as a switch-on safety lock for the actuation of the on-off button (26) ([0055]).  
It would have been obvious to incorporate a locking/latching feature as disclosed by Kageler et al into the switch assembly of the ‘131 patent claims for the same reasons set forth in section 9 above.  Thus, the instant claims define and obvious variant of the ‘131 patent claims. 


Allowable Subject Matter
Claim 19 would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and if the double patenting rejection was obviated.
The following is a statement of reasons for the indication of allowable subject matter:  
	The teachings of Fateaux et al. are set forth above.  However, the reference teaches that the switch (22) is operated manually and does not teach or fairly suggest that “the interface interacts with the power tool upon mechanical connection such that the switch moves from the second [disconnected] position to the first [connected] position” as claimed, or a structure having that capability.  
	Furthermore, as set forth in the parent application, Velderman et al (20160126533) is relevant to the claimed subject matter.  Velderman et al. teach first and second terminals having upper and lower feet biased toward each other (Fig. 23; Batt+, Batt-).  In the claimed “first position,” where the spring on the user interface is unbiased, the conductive portion of the switch connects the first and second terminals (Fig. 20), and in the claimed “second position”, where the spring is biased, the first and second terminals are electrically isolated (Fig. 23).  Because the user interface of Velderman is naturally in the first position (unbiased, connected state), the battery pack is not capable of performing the claimed function of the switch moving from the second (disconnected) position to the first (connected) position in response to being connected to a tool.  Thus, claim 19 contains allowable subject matter. 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jonathan Crepeau whose telephone number is (571) 272-1299.  The examiner can normally be reached Monday-Friday from 9:30 AM - 6:00 PM EST.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Basia Ridley, can be reached at (571) 272-1453.  The phone number for the organization where this application or proceeding is assigned is (571) 272-1700.  Documents may be faxed to the central fax server at (571) 273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).



/Jonathan Crepeau/
Primary Examiner, Art Unit 1725
August 25, 2022